 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       LONNIE RAY CARTER,
 7                                                        No. 3:18-CV-05286-RBL-DWC
 8                                  Plaintiff,
              v.                                          ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
       ASHLEY A ZUBER, S RODDEY, TIM
10     THRASHER, V DALSEY, C NEWTON, K
       BOWEN, R PFAFF, R ALANIN, L SOWER,
11     JAYNE OLSEN, MELANIE S BRUNETTI,
12     BISHOP, DOUGLAS FRENCH, DIANA
       BENNETT, MORGANSEN,
13                           Defendants.

14
            The Court, having reviewed the Report and Recommendation of Magistrate Judge David
15

16   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

17   does hereby find and ORDER:

18          (1)    The Court adopts the Report and Recommendation.
19
            (2)    Plaintiff’s case is dismissed without prejudice.
20
            (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
21                 Defendants, and to the Hon. David W. Christel.
22
            DATED this 13th day of November, 2018.
23


                                                          A
24

25
                                                          Ronald B. Leighton
26                                                        United States District Judge


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
